

EXHIBIT 10.1
AMENDMENT NUMBER THREE TO CREDIT AGREEMENT
This Amendment Number Three to Credit Agreement (this “Amendment”) is entered
into as of July 30, 2015, by and among, on the one hand, the lenders identified
on the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”) and Q2
Holdings, Inc., a Delaware corporation (“Parent”) and Q2 Software, Inc., a
Delaware corporation (“Borrower”), on the other hand, in light of the following:
A.    Parent, Borrower, Agent and Lenders are parties to that certain Credit
Agreement, dated as of April 11, 2013 (as amended and modified, from time to
time, the “Agreement”).
C.    Borrower, Agent and Lenders desire to amend the Agreement as provided for
and on the conditions herein.
NOW, THEREFORE, the parties hereby amend and supplement the Agreement as
follows:
1.DEFINITIONS. All initially capitalized terms used in this Amendment shall have
the meanings given to them in the Agreement unless specifically defined herein.
2.    AMENDMENTS.
2.1    The definition of “Permitted Indebtedness” in Schedule 1.1 to the
Agreement is hereby amended by deleting the “and” at the end of clause “(o)”,
re-lettering clause “(p)” as clause “(q)” and adding the following clause “(p)”
immediately after clause “(o)”:
“(o) unsecured Indebtedness of Borrower in respect of the Centrix Bonus Plan
owing to sellers of Equity Interests to Borrower in respect of the Centrix
Acquisition in accordance with the Centrix Acquisition Documents and in an
amount not to exceed $9,000,000, and”
2.2    Schedule 1.1 to the Agreement is hereby amended by adding the following
new definitions in the appropriate alphabetical order:
“Centrix” has the meaning specified therefor in the Third Amendment.
“Centrix Aquisition” has the meaning specified therefor in the Third Amendment.
“Centrix Acquisition Agreement” has the meaning specified therefor in the Third
Amendment.
“Centrix Acquisition Documents” has the meaning specified therefor in the Third
Amendment.

1

--------------------------------------------------------------------------------



“Centrix Bonus Plan” means that certain Centrix Bonus Plan, adopted by Borrower
and effective as of the Third Amendment Effective Date.
“Third Amendment” means that certain Amendment Number Three to Credit Agreement,
dated as of the Third Amendment Effective Date.
“Third Amendment Effective Date” means July 30, 2015.
3.    CONSENT TO CENTRIX ACQUISITION. Centrix Solutions Inc., a Nebraska
corporation (“Centrix”) and Borrower have entered into discussions regarding the
acquisition by Borrower (or a Subsidiary of Borrower) of all the stock of
Centrix (the “Centrix Acquisition”) pursuant to that certain Stock Purchase
Agreement, dated as of the Third Amendment Effective Date, by and among,
Borrower, Centrix, all shareholders of Centrix (the “Centrix Shareholders”), and
Timothy Schnell, as agent (in such capacity the “Centrix Agent”) to the Centrix
Shareholders (the “Centrix Acquisition Agreement” and collectively with each of
the documents, instruments and agreements executed by Centrix, Borrower, the
Centrix Shareholders, and Centrix Agent in connection with the transactions
contemplated by the Acquisition Agreement, the “Centrix Acquisition Documents”).
The Acquisition does not qualify as a Permitted Acquisition under the Agreement
due to the fact that: (i) the purchase consideration payable in respect of the
Centrix Acquisition exceeds the limitation of $20,000,000 for any single
Acquisition as set forth in clause (k) of the definition of “Permitted
Acquisitions,” (ii) in respect of the condition set forth in clause (c)(i) of
the definition of “Permitted Acquisition,” Borrower will only provide evidence
that was in compliance with the financial covenants for the four fiscal quarters
period ending December 31, 2014 and not for the 4 fiscal quarter period ended
immediately prior to the date of consummation of such Centrix Acquisition, (iii)
in respect of the condition set forth in clause (d) of the definition of
“Permitted Acquisition,” Borrower will only provide the profit and loss
statement of Centrix and not the forecasted balance sheets and cash flow
statements of Centrix.
The Lender Group hereby consents to the Centrix Acquisition subject to the
satisfaction of each of the following conditions:
(1)
Borrower complies with clauses (a), (b), (c) (other than (c)(i)) and (e) through
(j) of the definition of “Permitted Acquisition,”

(2)
In respect of clause (c)(i) and (d) of the definition of “Permitted
Acquisition,” Borrower will deliver evidence of compliance with financial
covenants as of December 31, 2014 and Centrix’s profit and loss statement,

(3)
concurrently with the Closing (as such term is defined in the Centrix
Acquisition Agreement), the receipt by Agent of a certificate from an Authorized
Person, in the form attached hereto as Exhibit A (the “Certificate”), together
with all accompanying documents and deliverables required thereby; and

(4)
within 20 calendar days of the Closing, the receipt by Agent of:

(a)     updated schedules to the Agreement and the Guaranty and Security
Agreement reflecting, inter alia, the Centrix Acquisition, duly certified by an
Authorized Person and in form and substance reasonably satisfactory to Agent;

2

--------------------------------------------------------------------------------



(b)    Such supplements, and additional Loan Documents as are necessary to
perfect Agent’s security interest in all of Centrix’s assets, and to carry out
fully the terms and conditions of Sections 5.10 and 5.11 of the Agreement; and
(5)
Upon its consummation in compliance with the terms of this Section 3, the
Acquisition shall be deemed a Permitted Acquisition under the Agreement and the
other Loan Documents but will reduce the basket set forth in clause (k) of the
definition of “Permitted Acquisitions” by the total amount of consideration paid
in respect of the Centrix Acquisition.

(6)
The limited consent and amendment set forth herein shall be limited precisely as
written and shall not be deemed to be (a) a waiver, consent or modification of
any other term or condition of the Agreement or (b) prejudice any right or
remedy which Agent may now or in the future have under or in connection with the
Agreement.

4.    REPRESENTATIONS AND WARRANTIES. Parent and Borrower hereby affirm to
Agent, for the benefit of the Lender Group, that, giving effect to this
Amendment, all of their representations and warranties set forth in the
Agreement are true, complete and accurate in all material respects as of the
date hereof (except those which specifically relate to an earlier date).
5.    RELEASE.
5.1    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of Parent and Borrower, on behalf of itself,
and its successors, assigns and other legal representatives (Parent and Borrower
and all such other persons being hereinafter referred to collectively as
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
each Lender, and its successors and assigns, and its present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, an “Indemnified Claim” and collectively,
“Indemnified Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Releasors may now or hereafter
own, hold, have or claim to have against Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, for or on account
of, or in relation to, or in any way in connection with any of the Agreement or
any of the other Loan Documents or transactions thereunder or related thereto.
5.2    It is the intention of Parent and Borrower that this Amendment and the
release set forth above shall constitute a full and final accord and
satisfaction of all claims that may have or hereafter be deemed to have against
Releasees as set forth herein. In furtherance of this intention, each of Parent
and Borrower, on behalf of itself and each other Releasor, expressly waives any
statutory or common law provision that would otherwise prevent the release set
forth above from extending to claims that are not currently known or suspected
to exist in any Releasor’s favor at the time of executing this Amendment and
which, if known by Releasors, might have materially affected the agreement as
provided for hereunder. Each of Parent and Borrower, on behalf of itself and
each other Releasor, acknowledges that it is familiar with Section 1542 of
California Civil Code:

3

--------------------------------------------------------------------------------



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Each of Parent and Borrower, on behalf of itself and each other Releasor, waives
and releases any rights or benefits that they may have under Section 1542 to the
full extent that they may lawfully waive such rights and benefits, and each of
Parent and Borrower, on behalf of itself and each other Releasor, acknowledges
that it understands the significance and consequences of the waiver of the
provisions of Section 1542 and that it has been advised by counsel as to the
significance and consequences of this waiver.
5.3    Parent and Borrower understand, acknowledge and agree that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
5.4    Parent and Borrower agree that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
6.    COVENANT NOT TO SUE. Each of Parent and Borrower, on behalf of itself and
its successors, assigns and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any claim released, remised and
discharged by Parent and Borrower pursuant to Section 4 above. If either Parent
or Borrower or any of their successors, assigns or other legal representations
violates the foregoing covenant, each of Parent and Borrower, for itself and
each other Releasor, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
7.    NO DEFAULTS. Parent and Borrower hereby affirm to the Lender Group that,
giving effect to this Amendment, no Event of Default has occurred and is
continuing as of the date hereof.
8.    CONDITIONS PRECEDENT. The effectiveness of this Amendment is expressly
conditioned on (a) receipt by Agent of a copy of this Amendment duly executed by
Parent, Borrower, Lenders and Agent, and (b) receipt by Agent of a closing fee
in the amount of $12,500, which fee shall be fully earned, due and payable on
the date hereof.
9.    COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of their counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other reasonable fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.
10.    COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto and satisfaction of the conditions
set forth in Section 7

4

--------------------------------------------------------------------------------



hereof. Delivery of an executed counterpart of this Amendment by telefacsimile
or electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.
11.    FURTHER ASSURANCES. Parent and Borrower shall execute and deliver all
agreements, documents and instruments, in form and substance reasonably
satisfactory to Agent, and take all actions as Agent may reasonably request from
time to time to perfect and maintain the perfection and priority of the security
interests of Agent in the Collateral and to consummate fully the transactions
contemplated under this Amendment and the other Loan Documents.
12.    EFFECT ON LOAN DOCUMENTS.
12.1    The Agreement, as amended hereby, and each of the other Loan Documents,
as amended as of the date hereof, shall be and remain in full force and effect
in accordance with their respective terms and hereby are ratified and confirmed
in all respects. The execution, delivery, and performance of this Amendment
shall not operate, except as expressly set forth herein, as a waiver of, consent
to, or a modification or amendment of, any right, power, or remedy of Agent or
any Lender under the Agreement or any other Loan Document. Except for the
amendments to the Agreement expressly set forth herein, the Agreement and the
other Loan Documents shall remain unchanged and in full force and effect. The
consents, waivers and modifications set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall neither excuse future
non-compliance with the Loan Documents nor operate as a waiver of any Default or
Event of Default, shall not operate as a consent to any further or other matter
under the Loan Documents and shall not be construed as an indication that any
future waiver of covenants or any other provision of the Agreement will be
agreed to, it being understood that the granting or denying of any waiver which
may hereafter be requested by any Loan Party remains in the sole and absolute
discretion of the Agent and the Lenders.
12.2    Upon and after the effectiveness of this Amendment, each reference in
the Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words of
like import referring to the Agreement, shall mean and be a reference to the
Agreement as modified and amended hereby.
12.3    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Agreement as modified or amended hereby.
12.4    This Amendment is a Loan Document.
12.5    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Amendment.
12.6    Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against Agent, any member of the Lender Group, the Bank Product
Providers or any Loan Party, whether under any rule of construction or
otherwise. This Amendment has been reviewed by all parties and shall be

5

--------------------------------------------------------------------------------



construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.
12.7    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.
12.8    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Amendment refer to this Amendment as a
whole and not to any particular provision of this Amendment. Section,
subsection, clause, schedule, and exhibit references herein are to this
Amendment unless otherwise specified. Any reference in this Amendment to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein or in any other Loan Document to the satisfaction
or repayment in full of the Obligations shall mean the repayment in full in cash
or immediately available funds (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as applicable) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.
12.9    All of the annexes, schedules and exhibits attached to this Amendment
shall be deemed incorporated herein by reference.
13.    ENTIRE AGREEMENT. This Amendment, and the terms and provisions hereof,
the Agreement and the other Loan Documents constitute the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersede any and all prior or contemporaneous amendments or
understandings with respect to the subject matter hereof, whether express or
implied, oral or written.
14.    REAFFIRMATION OF OBLIGATIONS. Each of Parent and Borrower hereby (a)
acknowledges and reaffirms its obligations owing to Agent, the Bank Product
Providers, and each other member of the Lender Group under each Loan Document to
which it is a party, and (b) agrees that each of the Loan Documents to which it
is a party is and shall remain in full force and effect. Each of Parent and
Borrower hereby (i) further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Guaranty and Security Agreement or any
other Loan Document, to Agent, on behalf and for the benefit of the Lender Group
and the Bank Product Providers, as collateral security for the obligations under
the Loan Documents in accordance with their respective terms, and (ii)
acknowledges that all of such Liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof (including,
without limitation, from after giving effect to this Amendment). Each Guarantor
hereby reaffirms, acknowledges, agrees and confirms that it has granted a
perfected security

6

--------------------------------------------------------------------------------



interest in the Collateral pursuant to and in connection with the Guaranty and
Security Agreement to Agent in order to secure all of its present and future
Guarantied Obligations (as defined in the Guaranty and Security Agreement).
15.    RATIFICATION. Each of Parent and Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Agreement and the
Loan Documents effective as of the date hereof and as amended hereby. All
Obligations (including the Guarantied Obligations, as applicable) owing by each
of Parent and Borrower are unconditionally owing by Parent and Borrower, as
applicable, to Agent and the Lenders, without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever.
16.    SEVERABILITY. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
17.    GUARANTORS. Each Guarantor hereby consents to the amendment of the
Agreement as set forth in this Amendment and any waivers granted herein.
Although each Guarantor has been informed of the matters set forth herein and
has agreed to the same, such Guarantor understands that none of Agent or any
Lender has any obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty.
[The remainder of this page left blank intentionally, signatures to follow]



7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
PARENT:
Q2 HOLDINGS, INC.,
a Delaware corporation




By:   /s/ Jennifer Harris            
Name: Jennifer Harris
Title: Chief Financial Officer







BORROWER:
Q2 SOFTWARE, INC.,
a Delaware corporation




By:   /s/ Jennifer Harris            
Name: Jennifer Harris
Title: Chief Financial Officer






Amendment Number Three to Credit Agreement

--------------------------------------------------------------------------------





 
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Agent and a Lender




By:   /s/ Nichol Shuart            
Name:   Nichol Shuart               
Title:   Director               






Amendment Number Three to Credit Agreement